Citation Nr: 0700391	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  02-12 722	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart condition.

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to service connection for pes planus.

5.  Evaluation of mechanical low back pain, rated as 10 
percent disabling prior to October 23, 2002.

6.  Evaluation of mechanical low back pain, rated as 20 
percent disabling from October 23, 2002.

7.  Evaluation of pancreatitis, removal of gall bladder, 
rated as noncompensable prior to March 12, 2001.

8.  Evaluation of pancreatitis, removal of gall bladder, 
rated as 10 percent disabling from March 12, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to October 
2000.  


VACATUR

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2006).  

The Board rendered a decision on the instant claims in 
October 2005.  However, in December 2005, the veteran filed a 
motion to vacate that decision on the basis that he had not 
had a hearing before the Board, as he had requested.  He 
provided, under separate cover, a copy of his December 2004  
request for a travel board hearing.  It has a December 13, 
2004 RO date stamp on it.  This document was not in the 
record before the Board in October 2005.  It instead was 
apparently filed with the RO in response to an October 2004 
RO letter requesting clarification from the veteran regarding 
his request for a hearing.  

In January 2006, upon review of the above, the Board remanded 
the case to the RO to schedule the veteran for a hearing.  
The Board indicated at that time that if the veteran appeared 
for the scheduled hearing, the Board would vacate its October 
2005 decision.  The veteran appeared for the hearing in July 
2006.  The provisions of 38 U.S.C.A. § 7107 indicate that the 
Board shall decide any appeal only after affording the 
appellant an opportunity for a hearing.  Because the veteran 
requested a hearing before the Board's October 2005 decision 
was rendered, that decision must be vacated.  

ORDER

Accordingly, the October 7, 2005 Board decision on the claims 
for service connection for hypertension, for heart condition, 
high cholesterol, and pes planus; and for higher evaluations 
for mechanical low back pain and pancreatitis is vacated.




	                        
____________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



